Judgment, Supreme Court, New York County (Norman C. Ryp, J.), entered on or about January 11, 1991, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s application to recover a chattel allegedly wrongfully taken from his former residence under State authority, and for damages in connection therewith, and dismissed the petition, unanimously affirmed, without costs.
The petition was properly dismissed on the grounds, inter alia, that the proceeding against respondent Rodriguez is barred by the doctrine of absolute immunity (Arteaga v State of New York, 72 NY2d 212, 216), that respondents Fields and Simanaca were never properly served, and that respondents Jacobs and Hanlon engaged in no wrongful conduct with respect to petitioner or his property. Concur—Murphy, P. J., Carro, Rosenberger, Ross and Asch, JJ.